UNITED STATES DISTRICT COURT
                                               rsD~
                                               1J DOCUMENT
                                               ~; '.c'T r,c..,,T-r?n~Jrci,-r
                                                                                SDN_;-
                                                                                   ,-,t                    r.,r         ED
                                                ,;r 11 •
                                               ~ .              l .. V • ,
                                                     ,· _.1 .... , ·,-,;   l ~..,. ...., __. Jl
                                                                           .,   .     J.   .. · _.,        .i.. ,~ ""'-. ·

SOUTHERN DISTRICT OF NEW YORK                   '!
                                                             t' ~,--,
-----------------------------------x           I~. 1o;~rE FILED:
                                                 1   ,••   J, ... ,_,. ,, .

                                                                                         12(jo/r8-
MEDIA GLOW DIGITAL, LLC, et al.,
                                               e..                                  ----~~-..--
                       Plaintiffs,          16 Civ. 7907                             (JFK) (HBP)

      -against-                             OPINION
                                            AND ORDER
PANASONIC CORPORATION OF
NORTH AMERICA, et al.,

                       Defendants.

-----------------------------------x

             PITMAN, United States Magistrate Judge:


I.    Introduction


             Plaintiffs move for an Order pursuant to Rule 15 of the

Federal Rules of Civil Procedure granting leave to file a third

amended complaint (Notice of Motion, filed Aug. 1, 2018                                               (Docket

Item ("D.I.") 182) at 1).       For the reasons set forth below, the

motion is denied.


II.    Background


       A.   Facts


             This is a breach of contract action pertaining to the

 design,    fabrication,   and installation of a large light-emitting-
diode ("LED")      sign, commissioned by plaintiffs for placement in

Times Square.

              In April 2010, plaintiff MGD, an Oklahoma-based limited

liability company, entered a lease to build and operate a large

LED sign on the fa9ade of the Millennium Broadway hotel on West

44th Street in New York City (Proposed Third Amended Complaint,

filed Aug. 1, 2018       (D. I. 183-1)   ("TAC")   <Jl'TI 2,   13).   In June 2011,

MGD commissioned Lovell-Belcher to perform a survey of the

Millennium Broadway's fa9ade,        including the air rights of the

adjacent Bow Tie building (the "Lovell-Belcher survey")                   (TAC ':II':!!

15, 17).     Six months later, on December 5, 2011, MGD contracted

with defendant Panasonic to purchase a 7,000-square-foot LED sign

to be installed on the fa9ade of the Millennium Broadway hotel

and within the available air space (the "Millennium Agreement")

(TAC ':II':!! 28, 30).

             The Millennium Agreement provided, in pertinent part,

that:

              •      Panasonic was to provide a preliminary design
                     package within 2 weeks of [a] detailed site survey
                     being completed on site.

              •      Panasonic was to provide detailed drawings with
                     revisions as required throughout the course of the
                     project and a final document package certified by
                     a registered P[rofessional] E[ngineer] in the
                     state of New York.




                                         2
             •        Panasonic was to follow state and local codes
                      during [the] installation process.

(TAC~ 31     (brackets in original); Def. 's Mem. of Law in Supp. of

Mot. for Judgment on the Pleadings, dated Nov. 30, 2017, Ex. 1

(D. I.   82-1)   §   1.1).   The contract also prohibited the assignment

of rights or the delegation of duties without the other party's

written consent (TAC~ 31).            Finally, the contract provided that

             None of the parties, its agents, affiliates, customers,
             or any other persons, shall be liable to the other
             party for any lost profits, incidental, indirect or
             consequential damages, arising under this products
             agreement.  The maximum amount of any Panasonic liabil-
             ity to [MGD] shall be limited to the total dollar
             amount of any [MGD] purchase of equipment, integrated
             systems, or related services that is subject of the
             claim of liability.

(Def. 's Mem. of Law in Supp. of Mot. for Judgment on the Plead-

ings, dated Nov. 30, 2017, Ex. 1 (D.I. 82-1) § 5.1).           MGD agreed

to a total contract price of over $4 million, with a down payment

of fifty percent and the remainder due at certain project mile-

stones    (TAC~ 32).         The parties later amended this payment

schedule to an initial $100,000 payment and a subsequent $798,000

payment to cover some of Panasonic's initial costs          (TAC~ 34).

             Panasonic outsourced fabrication of the sign components

to a Chinese company, SZRetop Shenzhen ("Retop"), which allegedly

had a poor reputation in the relevant industry (TAC~ 36).

Panasonic also outsourced the design, construction, and installa-



                                         3
tion of the sign to defendant ICON, a North Dakota-based firm

with no experience in constructing or installing large LED signs

in New York City (TAC 11 37-39).          MGD did not object to

Panasonic's outsourcing to Retop and ICON (TAC 1 44).

             Early in the project, MGD advised Panasonic of the

limited air rights at the Millennium Broadway, and Panasonic

agreed that it was necessary to measure the available air space

precisely (TAC~~ 48, 53-54).         MGD provided documents from the

Lovell-Belcher survey to Panasonic, which, in turn, provided them

to ICON, while "communicat[ing] to ICON that there was some

uncertainty as to what the air rights were between floors 9 and

36 of the Millennium," the proposed location of the sign (TAC~~

56, 62).     Although both Panasonic and ICON doubted the accuracy

of the existing survey measurements, neither took their own

measurements or commissioned another survey (TAC~~ 57-58, 63-64,

75).     At Panasonic's direction,    ICON designed the sign to be

three-and-three-quarter inches deep (TAC~~ 66, 73).           However,

the Lovell-Belcher survey showed only three-and-a-half inches of

available air space at floor 27 of the Millennium Broadway (TAC~

7 3) .

             The Millennium Agreement provided that installation of

the sign was to begin in March 2012, but Panasonic had not even

ordered all of the components from Retop by that time (TAC~~ 79-

                                      4
81) .   In April 2012, MGD submitted ICON's proposed design and

installation procedures for peer review by a third-party engi-

neer, as required by the Millennium Broadway (TAC 'II 82).            ICON

was allegedly unprepared and non-responsive during the peer-

review process, and the reviewing engineers found some of ICON's

methods "unacceptable"        (TAC '31'31 83-84).   On March 1, 2013, MGD

instructed Panasonic to begin installing the sign upon completion

of the peer review process, but ICON had still not applied for

permits or hired the workforce necessary to install the sign (TAC

'31'31 88-89).    ICON's subsequent improper filing for permits and

insufficient staffing further delayed the installation of the

sign (TAC '31'31 90-91).    When MGD demanded a revised schedule,

Panasonic proposed completion of the project between June and

August 2013; however, by October 2013, defendants still had not

finished the work (TAC '31'31 95, 102).         In the meantime, the Millen-

nium Broadway required MGD to sign a new long-term lease with a

$1.6 million non-refundable pre-payment (TAC '31'31 100-101).

                 In October 2013, counsel for the Bow Tie building

advised MGD that the sign, as designed, encroached on Bow Tie's

air space (TAC '31 103).      MGD communicated this claim to Panasonic

and ICON, and defendants responded that they had relied on the

Lovell-Belcher survey, rather than obtaining their own survey

(TAC '31 106).      MGD then commissioned another survey, which con-

                                         5
firmed the errors in the Lovell-Belcher survey and the encroach-

ment on Bow Tie's air space (TAC   <JI   107).   Panasonic offered to

"modify the existing sign to fit within the Millennium's air

space," but no such re-design was created (TAC          <JI   109).

            In early 2014, MGD abandoned the Millennium Broadway

sign project; by that time, MGD had paid more than $3 million to

Panasonic and $3 million in rent and other expenses              (TAC    <JI      110)

            On June 12, 2014, plaintiff TSL, an Oklahoma-based

limited liability company comprised of the principals of MGD,

contracted with Panasonic to re-purpose the existing sign for

installation on the fa~ade of the DoubleTree Suites hotel at the

corner of West 47th Street and Broadway in New York               (TAC         <Jl<JI   3,

114-115).    Like the Millenium Agreement, the contract for the

DoubleTree sign limited the parties' liability as follows:

            Except with respect to the indemnification obligations
            of the parties set forth above and for any damages
            incurred by customer as a result of a default by
            Panasonic under the purchase agreement which causes a
            default under the lease or the license agreement, in no
            event shall either party be liable, to the other party,
            or any third party, for indirect, special, incidental,
            punitive, or consequential damages, loss or expenses of
            any kind (including, but not limited to, business
            interruption, lost business, lost profits, or lost
            savings), even if such party has been advised of their
            possible existence, which arise under or by reason of
            the purchase agreement.

(Def. 's Mem. of Law in Supp. of Mot. for Judgment on the Plead-

ings, dated Nov. 30, 2017, Ex. 2 (D.I. 82-2)        §   7).

                                   6
            TSL entered a 20-year lease with the DoubleTree Suites

on August 8, 2014, at a monthly rental rate of $60,000, to begin

on April 1, 2015 (TAC    <Jl<Jl   119-120).   Panasonic initially promised

to complete the project by June 2015, but revised that pledge to

"substantial completion by August 2015"           ( TAC 'TI'TI 121-122) .     Over

TSL's objection, Panasonic again delegated construction and

installation of the sign to ICON (TAC 'TI 123).

            Once again, defendants failed to build and install the

sign properly and in a timely fashion           (TAC 'TI'TI 124-131).       ICON

finally completed the installation of the sign in October 2015,

but the finished sign suffered from various visual defects                    (TAC

'TI'TI 133, 135, 137-139, 144).       These defects persisted into 2018,

well after the commencement of this litigation (TAC 'TI'TI 147-148).

Moreover,   Panasonic was "responsible for acquiring UL, CE, ETL,

ROSH [sic], and CCC certifications under the contracts," and

although Panasonic hired Intertek to test and certify the sign,

testing and certification was never completed (TAC 'TI'TI 151-153) . 1




      :Although plaintiffs allege gross negligence for defendants'
failure "to complete the testing and certification process to
obtain UL or ETL safety certifications for the installed
DoubleTree Sign," (TAC 'TI 200), the only reference to the
certifications listed in paragraph 152 of the TAC appears in a
specifications chart in section 1.0 of the Millennium Agreement
(Def. 's Mem. of Law in Supp. of Mot. for Judgment on the
Pleadings, dated Nov. 30, 2017, Ex. 1 (D.I. 82-1) § 1.0).   The
certification requirement is not in the DoubleTree Agreement.

                                         7
     B.   Procedural History


          Plaintiffs commenced this action on October 10, 2016,

alleging breach of both the Millennium and DoubleTree contracts

(Compl., dated Oct. 10, 2016   (D.I. 1)).   On December 2, 2016,

Panasonic moved to dismiss the complaint pursuant to Rule

12(b) (6) of the Federal Rules of Civil Procedure, but plaintiffs

agreed to amend their complaint and enter mediation in an attempt

to resolve the dispute   (Stipulation and Order, dated Dec. 16,

2016 (D.I. 19)).   Plaintiffs filed an amended complaint on

January 13, 2017   (Am. Compl., dated Jan. 13, 2017   (D.I. 23))

Following an April 11, 2017 pretrial conference, the Honorable

John F. Keenan, United States District Judge, entered a schedul-

ing order that fixed the deadline for motions to amend at April

25, 2017, the close of fact discovery at September 29, 2017, and

the close of expert discovery at November 17, 2017        (Case Manage-

ment Plan and Scheduling Order, dated Apr. 11, 2017        (D.I. 30));

the Court later extended the deadline for amended pleadings to

May 8, 2017   (Order, dated Apr. 24, 2017   (D.I. 32)).    Plaintiffs

filed their second amended complaint on May 8, 2017        (Second Am.

Compl., dated May 8, 2017   (D.I. 33)).

           On September 19, 2017, the Court extended the close of

fact discovery to January 17, 2018 and the close of expert



                                  8
discovery to February 22, 2018    (Am. Case Management Plan and

Scheduling Order, dated Sept. 19, 2017     (D.I. 74)).   After refer-

ring the matter to me for general pretrial purposes       (Order of

Reference, dated Jan. 23, 2018    (D.I. 91)), Judge Keenan granted

plaintiffs' request to extend the deadline for fact discovery to

March 1, 2018    (Order, dated Jan. 31, 2018   (D.I. 94)).   Finally,

due to the sudden and unexpected disability of plaintiffs'

primary counsel, I extended the deadline for expert discovery to

March 29, 2018   (Order, dated March 15, 2018    (D. I. 120)).

           On November 30, 2017, Panasonic moved for partial

judgment on the pleadings, pursuant to Rule 12(c) of the Federal

Rules of Civil Procedure, seeking dismissal of "all [c]ounts to

the extent that they seek lost profits, incidental, indirect,

consequential, special, punitive, or otherwise unrecoverable

damages"   (Notice of Motion for Partial Judgment on the Pleadings,

dated Nov. 30, 2017    (D.I. 81) at 2).   Judge Keenan granted

Panasonic's motion, finding that plaintiffs had failed to suffi-

ciently allege defendants' gross negligence, and, thus, the

contractual limitations on liability were enforceable.           See Media

Glow Dig., LLC v. Panasonic Corp. of N. Am., 16 Civ. 7907          (JFK),

2018 WL 2175550 at *5-*8    (S.D.N.Y. May 11, 2018)   (Keenan, D.J.).




                                   9
           On August 1, 2018, plaintiffs filed the current motion,

seeking leave to file a third amended complaint           (Notice of Mot.,

dated Aug. 1, 2018     (D.I. 182) at 1).


     C.   Proposed Third
          Amended Complaint


           Plaintiffs' TAC provides more detail than the second

amended complaint in several relevant subject areas,            including

(1) defendants' alleged negligence in failing to confirm the

extent of the available air space at the Millennium (TAC~~ 26-

27, 48-78);   (2)   ICON's inexperience with the specific challenges

of installing such a sign in Times Square (TAC          ~~   39-43);   (3)

TSL's objection to Panasonic subcontracting to ICON for the

DoubleTree sign ( TAC   ~   12 3) ;   ( 4) the poor quality of the com-

pleted DoubleTree sign (TAC~~ 141-150) and (5) defendants'

failure to complete testing and certification of the DoubleTree

sign (TAC~~ 151-153).        The TAC also explicitly adds an allega-

tion of gross negligence to plaintiffs' negligence and negligent

misrepresentation claim (TAC~~ 187-202).




                                        10
III.    Analysis


       A.    Applicable Legal Standards


              1.       Motion to Amend


              The standards applicable to a motion to amend a plead-

ing are well settled and require only brief review.                        Leave to

amend a pleading should be freely granted when justice so re-

quires.      Fed.R.Civ.P. 15(a); Foman v.            Davis,   371 U.S.      178, 182

(1962); Medina v. Tremor Video,             Inc.,    640 F. App'x 45,        47   (2d

Cir. 2016)      (summary order); Loreley Fin.             (Jersey)   No.    3 Ltd. v.

Wells Fargo Sec., LLC,          797 F.3d 160, 190         (2d Cir. 2015); Dluhos

v.   Floating      &   Abandoned Vessel, Known as "New York",              162 F. 3d 63,

69   (2d Cir. 1998); Gurner v. Shearson, Hammill & Co.,                    516 F.2d

283,   287   (2d Cir. 1974).          This "permissive standard.              . is

consistent with [the]          strong preference for resolving disputes on

the merits."           Loreley Fin.    ( Jersey)   No.   3 Ltd. v. Wells Fargo

Sec., LLC,      supra,     797 F.3d at 190       (internal quotation marks

omitted).       "[M]otions to amend should generally be denied in

instances of futility,          undue delay, bad faith or dilatory motive,

repeated failure to cure deficiencies by amendments previously

allowed, or undue prejudice to the non-moving party."                        Burch v.

Pioneer Credit Recovery,          Inc.,    551 F.3d 122, 126         (2d Cir. 2008)



                                            11
(per curiam), citing Foman v. Davis, supra, 371 U.S. at 182;

accord American Home Assurance Co. v. Jacky Maeder              (Hong Kong)

Ltd.,     969 F. Supp. 184, 187-88        (S.D.N.Y. 1997)   (Kaplan, D.J.);

see also Lee v. Regal Cruises, Ltd.,            916 F. Supp. 300, 303

(S.D.N.Y. 1996)          (Kaplan, D.J.), aff'd, 116 F.3d 465     (2d Cir.

1997)     (summary order), citing Foman v. Davis, supra, 371 U.S. at

182.

              "'Where .        . a scheduling order governs amendments to

the complaint,' and a plaintiff wishes to amend after the sched-

uling deadline has passed, the plaintiff must satisfy both

[Federal Rules of Civil Procedure] 15 and 16 to be permitted to

amend."      Pasternack v. Shrader, 863 F.3d 162, 174 n. 10 (2d Cir.

2017), quoting Holmes v. Grubman, 568 F.3d 329, 334-35               (2d Cir.

2009) .     "As a practical matter, that means that where a schedule

has limited the time to amend a complaint, the plaintiff who

wants to amend must satisfy Rule 16 by showing 'good cause' to

modify the scheduling order."             Pasternack v. Shrader, supra, 863

F.3d at 174 n. 10.           "[A]   finding of 'good cause' depends on the

diligence of the moving party."             Parker v. Columbia Pictures

Indus., 204 F.3d 326, 340             (2d Cir. 2000); accord Scott v.

Chipotle Mexican Grill,             Inc., 300 F.R.D. 193, 197   (S.D.N.Y. 2014)

(Netburn,     M.   J.)   ( "To show good cause, a movant must demonstrate

diligence before filing [the] motion, such that despite the

                                           12
movant's effort, the deadline to amend the pleadings could not

have been reasonably met").     Although "the primary consideration

is whether the moving party can demonstrate diligence,

[t]he district court, in the exercise of its discretion under

Rule 16(b), also may consider other relevant factors,         including,

in particular, whether allowing the amendment of the pleading at

this stage of the litigation will prejudice defendants."            Kassner

v. 2nd Ave. Delicatessen Inc.,    496 F.3d 229, 244      (2d Cir. 2007).

           Under Rule 15, a court may "deny leave to amend where

the motion is made after an inordinate delay, no satisfactory

explanation is offered for the delay, and the amendment would

prejudice the defendant;" "[t]he burden is on the party who

wishes to amend to provide a satisfactory explanation for the

delay."   Cresswell v. Sullivan & Cromwell,       922 F.2d 60, 72      (2d

Cir. 1990); accord Cerni v. J.P. Morgan Sec. LLC, 208 F. Supp. 3d

533, 543-44   (S.D.N.Y. 2016)   (Nathan, D.J.).     "' [ T] he longer the

period of an unexplained delay, the less will be required of the

nonmoving party in terms of a showing of prejudice.'"           Block v.

First Blood Assocs.,   988 F.2d 344, 350   (2d Cir. 1993), quoting

Evans v. Syracuse City Sch. Dist., 704 F.2d 44,        47   (2d Cir.

1983) .   "'Mere delay, however, absent a showing of bad faith or

undue prejudice, does not provide a basis for a district court to

deny the right to amend."'      Ruotolo v. City of New York, 514 F.3d

                                   13
184, 191,    (2d Cir. 2008), quoting State Teachers Ret. Bd. v.

Fluor Corp., 654 F.2d 843, 856 (2d Cir. 1981); accord Pasternack

v. Shrader, supra, 863 F.3d at 174       ("The rule in this Circuit has

been to allow a party to amend its pleadings in the absence of a

showing by the nonmovant of prejudice or bad faith").

             "Amendment may be prejudicial when, among other things,

it would 'require the opponent to expend significant additional

resources to conduct discovery and prepare for trial' or 'signif-

icantly delay the resolution of the dispute."'         AEP Energy Servs.

Gas Holding Co. v. Bank of Am., N.A.,      626 F.3d 699, 725-26 (2d

Cir. 2010), quoting Block v. First Blood Assocs., supra,          988 F.2d

at 350.     However,   "[m]ere allegations that an amendment 'will

require the expenditure of additional time, effort, or money do

not themselves constitute undue prejudice.'"          United States ex

rel. Raffington v. Bon Secours Health Sys., Inc., 285 F. Supp. 3d

759, 766, quoting Christians of Cal.,      Inc. v. Clive Christian

N.Y., LLP, 13 Civ. 0275      (KBF) (JCF), 2014 WL 3605526 at *5

(S.D.N.Y. July 18, 2014)      (Francis, M.J.).

             A proposed amended complaint is futile when it fails to

state a claim.     AEP Energy Servs. Gas Holding Co. v. Bank of Am.,

N.A., supra,    626 F.3d at 726; Health-Chem Corp. v. Baker, 915

F.2d 805, 810    (2d Cir. 1990); Mina Inv. Holdings Ltd. v.

Lefkowitz, 184 F.R.D. 245,257       (S.D.N.Y. 1999)    (Sweet, D.J.);

                                    14
Parker v. Sony Pictures Entm't, Inc., 19 F. Supp. 2d 141, 156

(S.D.N.Y. 1998)       (Kaplan,    D.J.), aff'd in pertinent part, vacated

in part on other grounds sub nom.,            Parker v. Columbia Pictures

Indus., 204 F.3d 326 (2d Cir. 2000).             See generally Dluhos v.

Floating    &   Abandoned Vessel, Known as "New York", supra, 162 F.3d

at 69-70.       The party opposing the amendment has the burden of

demonstrating that leave to amend would be futile.                Staskowski v.

County of Nassau, No. 05-CV-5984          (SJF) (WOW), 2007 WL 4198341 at

*4   (E.O.N.Y. Nov. 21, 2007)        (adopting Report    &   Recommendation);

Lugosch v. Congel, No. 00-CV-784, 2002 WL 1001003 at *l               (N.D.N.Y.

May 14, 2002); Blaskiewicz v. County of Suffolk, 29 F. Supp. 2d

134, 137-38       (E.D.N.Y. 1998).

                An amendment to a complaint may, therefore, be denied

as futile if a defendant can show that there is no "set of facts

consistent with the allegations in the complaint" which would

entitle the plaintiff to relief.              Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 563       (2007).     A proposed amended complaint is not

futile when the "[f]actual allegations             [are sufficient] to raise

a right to relief above the speculative level on the assumption

that all of the allegations in the complaint are true."                Bell

Atlantic Corp. v. Twombly, supra, 550 U.S. at 555.

                In assessing whether the proposed complaint states a
                claim, [courts] consider the proposed amendment[s]
                  along with the remainder of the complaint, accept as


                                         15
           true all non-conclusory factual allegations therein,
           and draw all reasonable inferences in plaintiff's favor
           to determine whether the allegations plausibly give
           rise to an entitlement to relief.

Panther Partners Inc. v.      Ikanos Commc'ns, Inc., 681 F.3d 114, 119

( 2d Cir. 2 012)    ( internal citations and quotation marks omitted) ;

Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216, 225          (2d Cir.

2017); Francis v. City of New York,        17 Civ. 1453 (LAK) (HBP), 2018

WL 4659478 at *2      (S.D.N.Y. Aug. 21, 2018)    (Pitman, M.J.);

Gayvoronskaya v. Americare,      Inc., 15-CV-6641 (DLI) (SJB), 2018 WL

4378162 at *l      (E.D.N.Y. Mar. 26, 2018); United States v. New York

City Dep't of Educ., 16 Civ. 4291         (LAK) (JCF), 16 Civ. 4891

(LAK) (JCF), 2017 WL 1169653 at *2        (S.D.N.Y. Mar. 28, 2017)

(Francis, M.J.); Binder v. National Life of Vt.,         02 Civ. 6411

(GEL), 2003 WL 21180417 at *2      (S.D.N.Y. May 20, 2003)     (Lynch,

then D.J., now Cir. J.).


           2.      Contractual Limitations
                   of Liability


            "New York law generally enforces contract provisions

that absolve a party from negligence, provided, however, a party

cannot escape liability for gross negligence."          Batson v. RIM San

Antonio Acquisition, LLC, 15 Civ. 7576 (ALC), 2018 WL 1581675 at

*12   (S.D.N.Y. Mar. 27, 2018)     (Carter, D.J.)   (internal quotation

marks omitted), citing Colnaghi, U.S.A., Ltd. v. Jewelers Prot.

                                     16
Servs., Ltd., 81 N.Y.2d 821, 823,              611 N.E.2d 282, 283-84, 595

N.Y.S.2d 381, 382-83       (1993).

             "Gross negligence 'is conduct that evinces a reckless

disregard for the rights of others or 'smacks' of intentional

wrongdoing. "'     Am.   Tel.   &   Tel. Co. v. City of New York, 8 3 F. 3d

549, 556 (2d Cir. 1996), quoting Colnaghi, U.S.A., Ltd. v.

Jewelers Prot. Servs., Ltd., supra, 81 N.Y.2d at 823-24,              611

N.E.2d at 284, 595 N.Y.S.2d 383.               "Gross negligence has also been

defined as 'the degree of neglect arising where there is a

reckless indifference to the safety of human life or an inten-

tional failure to perform a manifest duty to the public, in the

performance of which the public and the party injured have

interests.'"      Charter Oak Fire Ins. Co. v. Trio Realty Co.,             99

Civ. 10827      (LAP), 2002 WL 123506 at *4-*5         (S.D.N.Y. Jan. 31,

2002)   (Preska, D.J.), quoting Int'l Mining Corp. v. Aerovias

Nacionales De Colombia S.A., 57 A.D.2d 64,              67, 393 N.Y.S.2d 405,

407   (1st Dept. 1977).         "Recklessness in the context of a gross

negligence claim means an extreme departure from the standards of

ordinary care, such that the danger was either known to the

defendant or so obvious that the defendant must have been aware

of it."    Bayerische Landesbank v. Aladdin Capital Mgmt. LLC,               692

F.3d 42,   61    (2d Cir. 2012)      (internal quotation marks omitted).




                                          17
          The purpose .    . of excepting claims of gross negli-
          gence from the rule permitting the release of claims
          for negligence, is to ensure that parties will have
          legal recourse for injuries from particularly malicious
          behavior.  The rule exists to protect parties in posi-
          tions of weaker bargaining power from unknowingly
          agreeing in advance to allow the other party to reck-
          lessly disregard its rights in broad and unforeseeable
          ways.  However, parties, especially those of equal
          bargaining power, should be able to rely upon the
          general New York rule that enforces contracts for the
          release of claims of liability.   If a party needs only
          to add gross negligence as a theory of liability to
          force litigation to proceed through discovery and a
          trial, contracting parties would be stripped of the
          substantial benefit of their bargain, that is, avoiding
          the expense of lengthy litigation.

Indus. Risk Insurers v. Port Auth. of N.Y.       & N.J.,   387 F. Supp.

2d 299, 307   (S.D.N.Y. 2005)     (Hellerstein, D.J.).

          In light of this exacting standard, courts in this

district have required that a defendant's conduct be particularly

egregious in order to constitute gross negligence.           See, ~.g.,

Elias v. Gettry Marcus CPA, P.C., 17 Civ. 4066 (ER), 2018 WL

3117510 at *7    (S.D.N.Y. June 25, 2018)    (Ramos, D.J.)    (accountants

encouraged plaintiff's ex-husband to divert plaintiff's funds to

pay for accountants' services, in violation of prenuptial agree-

ment accountants helped draft); Kalinkina v. Martino Cartier

Enters., LLC, 16 Civ. 8331      (RWS), 2017 WL 2670751 at *4     (S.D.N.Y.

June 20, 2017)    (Sweet, D.J.)    (hair stylist cut model's neck with

scissors during demonstration, then prevented model from obtain-

ing medical treatment and tried to conceal injury); Corwin v. NYS

                                     18
Bike Share, LLC, 14 Civ. 1285 (SN), 2017 WL 1318010 at *7-*8

(S.D.N.Y. Apr. 7, 2017)    (Netburn, M.J.)    (city bicycle-sharing

program with "over a million users" failed to inspect stations

and supervise contractors); Tekvet Techs., Co., v. Crystaltech

Web Hosting,   Inc., 15 Civ. 7284   (LGS), 2016 WL 1651848 at *4-*5

(S.D.N.Y. Apr. 25, 2016)    (Schofield, D.J.)    (data storage company

deleted plaintiff's data and only informed plaintiff of deletion

after receiving final payment for services).

            Other courts in this district, however, have declined

to find gross negligence where a defendant's conduct differed in

degree but not in kind between gross negligence and ordinary

negligence.    See, ~.g., Sanchez v. Ehrlich, 16 Civ. 8677        (LAP),

2018 WL 2084147 at *1-*2, *7    (S.D.N.Y. Mar. 29, 2018)       (Preska,

D.J.)    (attorneys for property owner repeatedly commenced eviction

proceedings against tenant based on knowingly inaccurate arrears

calculations); Am. Auto. Ins. Co. v. Rest Assured Alarm Sys.,

Inc., 786 F. Supp. 2d 798, 801, 807-08       (S.D.N.Y. 2011)    (Karas,

D. J.)   ( alarm company failed to "properly install, monitor, test,

and repair" alarm system, which subsequently failed to detect

fire);   Indus. Risk Insurers v. Port Auth. of N.Y.     & N.J.,    supra,

387 F. Supp. 2d 299 at 305-06 (tenant placed large flammable fuel

tanks near "critical support elements of 7WTC," contributing to

building collapse after September 11 attacks); Charter Oak Fire

                                    19
Ins. Co. v. Trio Realty Co.,       supra, 2002 WL 123506 at *7   (land-

lord failed to inspect water heater that caused fire in commer-

cial premises between occupancy by similar tenants).


     B.     Application of the
            Foregoing Principles


             Because   (1) plaintiffs have failed to demonstrate good

cause for their untimely motion to amend and (2)        their proposed

third amended complaint is futile,        plaintiffs' motion to amend is

denied.

             Plaintiffs filed the current motion to amend the

complaint more than a year after the deadline for filing such

motions.     Thus, under Rule 16, plaintiffs must show that they

could not reasonably have met that deadline.         Plaintiffs claim,

and defendants do not dispute,      that neither party had produced

any discovery before the May 8,      2017 deadline for motions to

amend and that they could not, therefore, meet the May 8, 2017

deadline.     It would obviously be unreasonable to expect plain-

tiffs to amend their complaint based on factual issues raised by

discovery they had not yet received.         Therefore, the issue is

whether plaintiffs failed to act diligently in pursuing discovery

concerning their claim of gross negligence and during the period




                                     20
between receiving discovery from defendants and filing the

present motion.

           Plaintiffs claim that the need for the proposed third

amended complaint did not arise until Judge Keenan granted

defendants' Rule 12(c) motion on May 11, 2018.       Judge Keenan's

decision, however, did not newly introduce into the case the

contractual limitations of liability and plaintiffs' need to

prove gross negligence to overcome those limitations.       To the

contrary, in Panasonic's answer to plaintiffs' first amended

complaint, served in February 2017,    Panasonic asserted, as its

Third Affirmative Defense, "Plaintiffs' claims are limited by the

limitation of damages provisions included in the relevant agree-

ments"   (Def. Panasonic Corp. 's Answer, Affirmative Defenses, and

Countercl., dated Feb. 17, 2017    (D.I. 26) at 14).    Panasonic

reiterated this defense in its answer to plaintiffs' second

amended complaint, served in June 2017    (Def.   Panasonic Corp. 's

Answer, Affirmative Defenses, and Countercls., dated June 16,

2017   (D.I. 49) at 24).   Thus, plaintiffs knew, or should have

known, by February 2017, that they would need to establish a

factual basis for a gross negligence claim to recover damages

beyond the contractual limitations of liability.       Plaintiffs,

however, do not explain their failure to serve document requests




                                  21
until November 2017 or to depose defendants' witnesses until

February 2018.

            Although plaintiffs are correct that defendants have

not established significant prejudice under either the Rule 15 or

Rule 16 standards, the lack of prejudice to defendants does not

justify plaintiffs' attempt to amend the complaint at this late

stage of litigation.     Panasonic's claim of prejudice focuses

solely on the length of plaintiffs' delay, but it has failed to

set forth any additional cost, burden, or other prejudice caused

by that delay (Opp'n to Plaintiffs' Mot., dated July 25, 2018

(D.I. 185) at 13-14).     ICON, on the other hand, claims that "it

would take several months to conduct additional discovery regard-

ing Plaintiffs' new gross negligence cause of action, which .

will require re-evaluation of thousands of documents and more

thorough cross-examinations of previously deposed and new wit-

nesses"    (ICON Defendants' Mem. of Law, dated July 25, 2018    (D.I.

186) at 17).     ICON's claims defy common sense, because a defen-

dant does not require additional discovery to understand its own

conduct,   knowledge or intent.   Plaintiffs have represented,

however, that no additional discovery would be necessary and that

they will seek no additional discovery (Plaintiffs' Mem. of Law,

dated July 11, 2018    (D.I. 183) at 12).   Nevertheless, plaintiffs

seek to amend the complaint more than a year after the deadline

                                  22
for motions to amend and after a months-long period of inaction

in pursuing discovery.    Under Rule 16, the primary consideration

is the plaintiff's diligence, and plaintiffs have failed to

demonstrate the requisite diligence here to justify the untimeli-

ness of their motion to amend.

           Moreover, plaintiffs' proposed third amended complaint

is futile, because plaintiffs' revised claims do not raise a

triable issue of fact as to defendants' gross negligence that

would allow recovery that is barred by the contractual limita-

tions on damages.

           With respect to the Millennium sign, the principal

difference between the second amended complaint and the proposed

third amended complaint is the addition of allegations regarding

defendants' mishandling of the air rights issue.        Taking these

allegations as true, Panasonic may well have been negligent in

(1)   relying on the Lovell-Belcher survey when its inaccuracies

became increasingly clear,     (2)   failing to obtain its own air

rights survey and (3) delegating design responsibilities to a

subcontractor with minimal experience dealing with New York City

air rights.    In addition,   ICON may well have been negligent in

designing a sign that it knew, or should have known, would

encroach upon the air rights of the adjacent building.        Defen-

dants' alleged conduct, however, even at its worst, does not rise

                                     23
to the level of gross negligence required by the cases discussed

above, because defendants did not recklessly disregard the rights

of plaintiffs, nor did they place anyone in physical danger.

Therefore, plaintiffs proposed third amended complaint is futile

as it pertains to the Millennium sign to the extent it seeks to

overcome the contractual limitation on damages.

          Although plaintiffs have added considerable factual

detail to the allegations pertaining to the DoubleTree sign, the

core theory of liability remains the same as it was in the second

amended complaint, namely that after delays and cost-overruns,

defendants installed a poor-quality sign on the fa~ade of the

DoubleTree hotel.   The only new allegations with regard to the

DoubleTree sign are that defendants did not complete testing and

certification of the sign, as allegedly required in the

DoubleTree agreement.    It is unclear from the proposed third

amended complaint how,   if at all, this alleged wrong has injured

plaintiffs.   Plaintiffs' damages flow from defendants' alleged

delays and delivery of an allegedly flawed product -- not the

absence of certifications.   Even assuming,   arguendo,   that defen-

dants had a contractual duty under the DoubleTree Agreement to

obtain these certifications for the sign, as plaintiffs allege,

defendants'   failure to do so does not rise to the level of gross

negligence because no one,   including plaintiffs, was injured by


                                 24
defendants' alleged breach.     The only other claims of gross

negligence pertaining to the DoubleTree sign are identical to

claims that Judge Keenan dismissed when he granted defendants'

Rule 12(c) motion, and, therefore, the proposed amended complaint

is futile in this regard.

           Plaintiffs rely on Travelers Indem. Co. v. Losco Grp.,

Inc., 204 F. Supp. 2d 639,    642   (S.D.N.Y. 2002)    (McMahon, D.J.),

in which the plaintiff's subrogor, a school, contracted with the

defendants to build a gymnasium.         The roof partially collapsed

during construction, injuring two workmen.         The Honorable Colleen

McMahon, United States District Judge, held that the plaintiff

had offered evidence of gross negligence sufficient to overcome

the defendant's motion for summary judgment that sought to

enforce a contractual limitation of damages.          See Travelers

Indem. Co. v. Losco Grp.,    Inc., supra, 204 F. Supp. 2d at 645.

However, that case is distinguishable from this one on several

important grounds.    First, the defendants' alleged gross negli-

gence led to precisely the type of risk to people's physical

safety that animates the policy of non-enforcement of contractual

limitations of liability.     See Travelers Indem. Co. v. Losco

Grp.,   Inc., supra, 204 F. Supp. 2d at 642.       In this case, plain-

tiffs have alleged no harm to human life or property, nor even

the risk of such harm as a result of defendants' conduct.

                                    25
Second, the defendant in Travelers allegedly violated the con-

tract by sub-contracting fabrication and installation of the roof

components to Pacific, an uncertified and inexperienced subcon-

tractor.       See Travelers Indem. Co. v. Losco Grp.,   Inc., supra,

204 F. Supp. 2d at 645.       In this case, although plaintiffs

purportedly objected to the continued employment of ICON as a

subcontractor for the installation of the DoubleTree sign, they

have failed to allege any absolute contractual prohibition on the

use of subcontractors for any portion of the project.         Finally,

the defendant in Travelers allegedly failed "to ensure the

ultrasound testing of the trusses," which ultimately failed,

causing the aforementioned injuries and property damage.          Travel-

ers Indem. Co. v. Losco Grp.,      Inc., supra, 204 F. Supp. 2d at

642,    645.    Here, as discussed above, plaintiffs have not estab-

lished that the alleged failure by defendants to obtain third-

party certifications caused injury either to plaintiffs or anyone

else.




                                     26
IV.   Conclusion


           Accordingly, for all the foregoing reasons, plaintiffs'

motion for leave to file a third amended complaint is denied.


Dated:   New York, New York
         December 10, 2018

                                       SO ORDERED




                                       HENRYPMAN
                                       United States Magistrate Judge

Copies transmitted to:

All Counsel




                                  27
